IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA, )
Plaintiff, CIVIL ACTION NO. 1:16CV1172

)

Vv. )

)

UNION SAVINGS BANK )

GUARDIAN SAVINGS BANK, FSB, )

Defendants.

)

)

 

ORDER TERMINATING THE CONSENT ORDER
The parties have submitted a joint motion to terminate the Consent Order in this matter
pursuant to paragraph 45 of that Order. Paragraph 45 states:

If, at any time after three years from the Effective Date, the Banks
have invested all money in the Loan Subsidy Program and satisfied
their other financial obligations under the Order (set forth in
Paragraphs 22, 29, and 30), the United States will agree to the Order
terminating three months after the Banks have provided the United
States with documentation evidencing that they have satisfied their
financial obligations under this Order.

WHEREAS The effective date of the Consent Order was January 3, 2017. Thus, the
Consent Order had been in effect for three years as of January 3, 2020. Union Savings Bank
and Guardian Savings Bank provided evidence to the United States that they satisfied all of their
financial obligations under the Order. Absent a joint motion, the Consent Order is expected to
expire upon Plaintiffs’ non-objection to the Defendant’s fifth Annual Report under paragraph 41
of the Consent Order, which is due on or about March 3, 2022.

IT IS ORDERED that the parties’ motion is granted, the Consent Order shall terminate

as of the date of entry of this Order, and the case is dismissed with prejudice.
! T
SO ORDERED, this Al “Gay of FE2 - , 2020

Kaho. Cetrok

Tine States mH rict Judge ~
Southern Di Ohio
